 



EXHIBIT 10.8
AmegyBank
1807 Ross Avenue, Suite 400
Dallas, Texas 75201
March 26, 2008
INFINITY ENERGY RESOURCES, INC.
633 Seventeenth Street, Suite 1800
Denver, Colorado 80202

         
 
  Re:   Second Forbearance Agreement

Ladies and Gentlemen:
This letter (this “Agreement”) sets forth the second forbearance agreement among
INFINITY ENERGY RESOURCES, INC. (“Borrower”), a Delaware corporation; INFINITY
OIL AND GAS OF TEXAS, INC., a Delaware corporation, and INFINITY OIL & GAS OF
WYOMING, INC., a Wyoming corporation (collectively “Guarantors”); and AMEGY BANK
NATIONAL ASSOCIATION (“Lender”). Borrower, Guarantors, and Lender previously
entered into a Forbearance Agreement (the “First Forbearance Agreement”) dated
August 31, 2007. Capitalized terms below have the meanings assigned in the Loan
Agreement dated January 9, 2007, among Borrower, Guarantors, and Lender, as
amended (the “Loan Agreement”).
     1. Forest Transactions. Borrower and Guarantors have consummated the
following transactions as contemplated by the First Forbearance Agreement:
          (a) The sale of certain oil and gas properties of Infinity Oil & Gas
of Wyoming, Inc. (“IOGWy”), excluding, however, an undivided 20% interest
retained in all undeveloped leasehold acreage, pursuant to an Asset Purchase and
Sale Agreement dated December 26, 2007, but effective October 1, 2007, between
IOGWy, as seller, and FOREST OIL CORPORATION (“Forest”), a New York corporation,
as buyer; and
          (b) The farmout of certain undeveloped leasehold acreage of Infinity
Oil and Gas of Texas, Inc. (“IOGTx”), pursuant to a Farmout and Acquisition
Agreement (the “Farmout Agreement”) dated December 26, 2007, between IOGTx, as
farmor, and Forest, as farmee.

 



--------------------------------------------------------------------------------



 



     2. Borrowing Base. Effective as of the date of this Agreement, Lender has
reduced the Borrowing Base to $3,806,000.00, until reset by Lender in connection
with the next redetermination of the Borrowing Base. Lender reserves the right
to make the next redetermination of the Borrowing Base at any time.
     3. Borrowing Base Deficiency. The new Borrowing Base results in a Borrowing
Base deficiency in the amount of $7,097,468.29 (the “Deficiency”). On or before
the end of the Forbearance Period (as defined below), Borrower and Guarantors
agree to cure the Deficiency by selling assets, refinancing of the Revolving
Loan, or raising capital on terms acceptable to Lender.
     4. Events of Default. Borrower and Guarantors acknowledge that the
following Events of Default have occurred and remain outstanding (the “Existing
Defaults”):
          (a) The Existing Defaults set forth in the First Forbearance
Agreement;
          (b) Borrower and Guarantors breached the financial covenants set forth
in Subsection (a) — (h) of Section 8 of the Loan Agreement for the periods ended
September 30 and December 31, 2007; and
          (c) Borrower and Guarantors breached the covenants set forth in
Subsections (g), (h), (i), and (m) of Section 7 of the Loan Agreement for the
periods ended September 30, 2007 and December 31, 2007.
     5. Forbearance. Lender, Borrower, and Guarantors agree to a forbearance
period commencing as of December 1, 2007, and continuing through May 31, 2008,
unless terminated earlier by Lender due to a Default, as defined below (the
“Forbearance Period”). During the Forbearance Period, but subject to a Default,
Lender will forebear from exercising any remedies under the Loan Agreement, the
Revolving Note, the Security Documents, the Guaranties, and the other Loan
Documents. Borrower and Guarantors agree that all statutes of limitation with
respect to enforcement of the Revolving Note, the Guaranties, and the Security
Documents will be tolled during the Forbearance Period and for ninety (90) days
thereafter.
     6. Temporary Waiver. Borrower and Guarantors have requested that Lender
temporarily waive the Existing Defaults and additional defaults under the
provisions covered by the Existing Defaults, excluding, however, the following
(the “Excluded Defaults”): (i) any additional defaults under the additional debt
prohibitions in Subsection (h) of Section 7 of the Loan Agreement, and (ii) any
additional defaults under the use of Free Operating Cash Flow prohibitions in
Subsection (h) of Section 8 of the Loan Agreement. Lender hereby waives the

 



--------------------------------------------------------------------------------



 



Existing Defaults through the Forbearance Period only. This is a temporary and
limited waiver, and Lender reserves the right to require strict compliance with
all covenants under the Loan Agreement, including the covenants violated as set
forth above, in the future. This waiver does not modify, supplement, or alter
any of the terms of the Loan Agreement or any other Loan Document. Further, this
waiver shall not be construed as a commitment by Lender to waive any future
violation of the same or any other term or condition of the Loan Agreement or
any of the Loan Documents. Neither the negotiation or execution of this
Agreement will be an election of any right or remedy available to Lender; and,
except as specifically limited or postponed herein, Lender reserves all rights
and remedies.
     7. Interest. Borrower and Lender hereby agree that during the Forbearance
Period (including the Forbearance Period under the First Forbearance Agreement),
the entire unpaid principal balance owed on the Revolving Note shall accrue
interest at the sum of the Stated Rate, plus the Applicable Margin as set forth
in the Revolving Note; provided, however, that Lender reserves the right to
impose the default rate of Stated Rate, plus six percent (6.0%) (the “Default
Rate”), as set forth in the Revolving Note, at any time after the termination of
the Forbearance Period, in the event that an Event of Default remains uncured
and outstanding. Further, in lieu of the additional interest accrued and unpaid
under the First Forbearance Agreement, calculated as the difference between the
Default Rate and the sum of the Stated Rate, plus the Applicable Margin,
Borrower shall pay the Forbearance/Waiver Fee set forth below.
     8. Additional Collateral. In consideration of the forbearance under this
Agreement, Borrower agrees to sign and deliver a Commercial Security Agreement
(the “Security Agreement”) in Proper Form, granting a security interest in any
future sale proceeds from the sale of all or any part of the rights Borrower may
have in the Tyra and Perlas Blocks, offshore Nicaragua, as awarded to Borrower
by the Republic of Nicaragua in 2003, as hereafter amended and modified (the
“Nicaragua Concessions”), and affected by Sentencia No. 92, Expediente No
591-06, rendered by the Supreme Court of Justice of the Republic of Nicaragua,
Constitutional Hall, dated May 2, 2006, in any future subsidiaries in which the
rights with respect to the Nicaragua Concessions are assigned, and in any
proceeds or rights related to Borrower’s insurance policies issued by the
Overseas Private Investment Corporation (“OPIC”) related to the Nicaragua
Concessions (the “OPIC Policies”). Borrower and Guarantors agree to mortgage all
oil and gas properties and leasehold interests (excluding the Nicaragua
Concessions) owned by Borrower or Guarantors and not previously mortgaged to
Lender as additional security for the Notes. Further, Borrower and Guarantors
agree to use their reasonable best efforts to obtain within thirty (30) days of
the date of this Agreement a waiver of the prohibition against liens from the
lessors on the Murray lease, Erath County, Texas, and thereafter to mortgage
this lease. Lender agrees to release without delay the Security Agreement in the
event that the OPIC notifies Borrower of payment of compensation for a claim
made by Borrower under the OPIC Policies; provided, however that if released the
Security Agreement under such circumstances, Borrower agrees that the
compensation for a claim made by Borrower under the OPIC Policies shall still be
paid to Lender for application to the Revolving Loan.

 



--------------------------------------------------------------------------------



 



     9. Lockbox. Section 8 of the First Forbearance Agreement regarding payment
of all production proceeds to the Lockbox Account shall remain in effect until
all amounts lawfully due and owing on the Revolving Note and the Hedge
Liabilities are paid in full, except Subsection (f) of Section 8 of the First
Forbearance Agreement is modified to read as follows:
          “(f) Notwithstanding the provisions of Subsection (f) of Section 8 of
the Loan Agreement, beginning April 1, 2008, Borrower and Guarantors shall not
permit cash general and administrative expenses on a consolidated basis to
exceed $75,000.00 per month during term of this Agreement; provided, however,
that general and administrative expenses in excess of this monthly limit may be
accrued and paid only after the Revolving Loan and Hedge Liabilities have been
paid in full.”
     10. Sale of Oil and Gas Properties. In order to cure the Deficiency,
Borrower and Guarantors agree to take the following actions:
          (a) Upon the written directive of Lender, to be exercised in Lender’s
sole discretion, but subject to shareholder approval to the extent required by
applicable law, Borrower and Guarantors shall proceed with (i) the sale and
marketing of the interest retained in the oil and gas properties of IOGWy (the
“Rockies Properties”); and (ii) the sale and marketing of interests in the Texas
oil and gas properties of IOGTx (the “Texas Properties”). If elected by Lender,
Borrower and Guarantors shall devote their substantial efforts, time, talents,
and expertise to the sale and marketing of the Rockies Properties and the Texas
Properties, will take all lawful actions as will result in the prompt payment of
the Deficiency, and will thereafter accept any commercially reasonable offer to
buy the Rockies Properties and the Texas Properties, or any of them; provided no
oil and gas property or leasehold interest which is mortgaged to Lender shall be
sold except on terms and price acceptable to Lender and with the prior written
approval of Lender.
          (b) Upon Lender’s election to proceed with the sale of the Rockies
Properties and the Texas Properties, or any of them, Borrower and Guarantors
shall thereafter use their best efforts to (i) promptly open a data room on the
properties to be sold, (ii) to promptly obtain firm proposals for the sale of
the properties, (iii) to execute a definitive agreement or agreements, subject
to stockholder approval if required, for the sale of properties with proceeds
sufficient to repay the Deficiency, and (iv) seek stockholder approval, if
required, and consummate the sale of the properties as soon as practicable
thereafter, but in no event later than the end of the Forbearance Period.
          (c) Borrower and Guarantors shall promptly provide Lender with a copy
of the agreement or engagement letter with any oil and gas broker or consultant
retained to assist with

 



--------------------------------------------------------------------------------



 



sales under this Section; and thereafter Borrower and Guarantors shall provide a
monthly report on the first (1st) day of each month, to be prepared by the oil
and gas broker or consultant engaged by Borrower and Guarantors to facilitate
the sale of the oil and gas properties and leasehold interests, that includes
any and all information pertaining to property bids, the current status of any
bids or sale discussions, and all marketing efforts employed to sell the Rockies
Properties and the Texas Properties. Notwithstanding any provision to the
contrary, at least two business days prior to the date on which Borrower
proposes to pay such, Borrower shall deliver to Lender in usual and customary
form reasonably acceptable to Lender reasonable detail of all broker fees and
other transaction costs related to the sale of the properties proposed to be
paid from proceeds in the Lockbox Accounts, and thereafter Borrower may pay such
fees and costs as are approved by Lender (which approval shall not be
unreasonably withheld, delayed, or denied).
          (d) No sale of any of the Rockies Properties and the Texas Properties,
or any of them, will be permitted to an affiliate of Borrower or Guarantors,
unless Lender consents in writing.
          (e) Borrower and Guarantors will direct the net sale proceeds from the
sale of any of the Rockies Properties and the Texas Properties to be paid to
Lender to be applied to the Revolving Note and collection costs in such order as
determined by Lender and shall take all lawful actions to ensure that the
proceeds of any such sales are contemporaneously with the closing thereof
applied to the Revolving Note and collection costs as herein provided.
     11. Nicaragua Concessions. So long as the Deficiency remains uncured or
there is any outstanding Event of Default, Borrower and Guarantors agree that:
          (a) They shall not sell, assign, transfer, or otherwise dispose of all
or any interest in the Nicaragua Concessions, without the prior written consent
of Lender, except for (i) the sale of hydrocarbons in the ordinary course of
business, and (ii) the sale or transfer of equipment or inventory in the
ordinary course of business or that is no longer necessary for the business of
Borrower or that is obsolete or replaced by equipment of at least comparable
value and use, and (iii) the assignment or transfer required under Section 10.02
of the OPIC Policies after payment of compensation for a claim made by Borrower
under the OPIC Policies; and
          (b) They shall not mortgage, assign, hypothecate, pledge, or encumber,
and not create, incur, or assume any lien or security interest on or in, the
Nicaragua Concessions (or any interest in the Nicaragua Concessions), without
the prior written consent of Lender, except for any security interest in favor
of Lender and the Permitted Encumbrances.

 



--------------------------------------------------------------------------------



 



     12. Escrow Agreement. In connection with the Farmout Agreement with Forest,
IOGTx, Forest, Lender, and Amegy Bank National Association, as escrow agent,
have entered into an Escrow Agreement (the “Escrow Agreement”) dated
December 27, 2007, providing for the payment of certain liens and claims from
funds held in escrow, in accordance with the terms therein.
     13. Lease Operating Expense. By March 31, 2008, Borrower and IOGTx shall
provide evidence to Lender that the lease operating expense on the Texas
properties of IOGTx does not exceed an average of $2,500 per well per month; and
thereafter Borrower and IOGTx shall not permit the lease operating expense on
the Texas properties of IOGTx to exceed an average of $2,500 per well per month.
     14. Hedge Transactions.
          (a) In connection with the sale of the Rockies oil and gas properties
to Forest, Borrower and Guarantors terminated all outstanding Hedge
Transactions. A hedge termination fee in the amount of $56,085.00 is owed by
Borrower to Lender in connection with the termination of those Hedge
Transactions, and this hedge termination fee shall be payable on or before the
Deferral Date (as defined below).
          (b) Notwithstanding the terms of Section 4 of the Loan Agreement,
Borrower and Guarantors agree that during the Forbearance Period and so long
thereafter as any Event of Default remains outstanding and uncured, Borrower and
Guarantors shall not enter into any Hedge Transaction without the prior written
consent of Lender. If Lender consents to any additional Hedge Transactions,
those Hedge Transactions must comply with the terms of Section 4 of the Loan
Agreement.
     15. Audit and Inspections. (a) Borrower and Guarantors agree that Lender
and its auditors or accountants may, during the term of this Agreement, conduct
an audit at Borrower’s and Guarantors’ offices and examine, audit, and make and
take away copies or reproductions of Borrower’s and Guarantors’ books and
records reasonably required by Lender, relating to (i) the sources and uses of
all funds advanced by Lender under the Revolving Note, and (ii) the sources and
uses of all production proceeds attributable to Borrower’s and Guarantors’ oil
and gas properties. Lender will provide Borrower and Guarantors with one
business day written notice of its intention to commence the audit. Borrower and
Guarantors agree to cooperate with Lender and comply with all reasonable
requests in connection with the audit, and Borrower and Guarantors hereby
consent to the review and use by Lender’s auditors of Borrower’s third-party
audit of the books and records of Borrower, Guarantors, and any other
subsidiaries, including the supporting documentation and work papers of such
independent auditors.

 



--------------------------------------------------------------------------------



 



     16. Reporting Requirements. Until the Revolving Note and all other
obligations and liabilities of Borrower under the Revolving Note and the other
loan documents are fully paid and satisfied, Borrower and Guarantors will
furnish to Lender the following in Proper Form:
          (a) On or before March 31, 2008, a 180-day operating/cash flow
forecast for Borrower and Guarantors and a pro-forma working capital balance for
Borrower and Guarantors as of February 29, 2008.
          (b) Within ten (10) days of the end of each month, a pro-forma working
capital balance for Borrower and Guarantors as of the end of the prior month.
          (c) On or before March 31, 2008, a written plan to pay-down the pro
forma Accounts Payable balance.
          (d) As received and available, Borrower and Guarantors shall promptly
provide to Lender all information related in any way to their ability to raise
additional capital.
          (e) As received and available, Borrower and Guarantors shall promptly
provide to Lender copies of any agreement or engagement letter with an oil and
gas broker or consultant, all written purchase bids, purchase agreements, and
farm-in proposals related in any way to the prospective sale of any of the
Rockies Properties and the Texas Properties and shall promptly inform Lender of
any unwritten offers or bids.
          (f) As received and available, Borrower and Guarantors shall promptly
provide to Lender copies of any term sheets or financing proposals received that
would result in the Deficiency being cured or a refinance of the entire
outstanding amount owed on the Revolving Note and Hedge Liabilities.
          (g) Notwithstanding the provisions of Subsection (h) of Section 9 of
the Loan Agreement, within fifty (50) days of the end of each month, a
production report, on a lease-by-lease or unit basis, showing the gross proceeds
from the sale of oil, gas, and associated hydrocarbons produced from the
Properties, the quantity of oil, gas, and associated hydrocarbons sold, the
severance, gross production, occupation, or gathering taxes deducted from or
paid out of the proceeds, settlements of any Hedge Transactions, the cash lease
operating expenses, including non-recurring cash operating expenses, intangible
drilling costs, and capital expenditures, general and administrative expenses,
the number of wells operated, drilled, or abandoned, the name, address,
telephone number, and contact of the first purchaser of production for all of
the Properties, and such other information as Lender may reasonably request;

 



--------------------------------------------------------------------------------



 



          (h) Within ten (10) days of the release of any funds under the Escrow
Agreement, evidence of the payments made under the Escrow Agreement and lien
releases in recordable form acceptable to Lender, releasing any lien claims made
with respect to those amount paid under the Escrow Agreement;
          (i) On or before March 31, 2008, Borrower will provide Lender with a
proposed budget of recurring operating expenses, non-recurring operating
expenses, general and administrative expenses, and any capital expenditures for
the oil and gas properties expected to be paid during the Forbearance Period and
supporting documentation for those expenses and expenditures; and
          (j) Such other information respecting the condition and the
operations, financial or otherwise, of Borrower, Guarantors, and the Properties
as Lender may from time to time reasonably request.
     17. Forbearance Fee. In consideration of the forbearance by Lender under
this Agreement and the waiver of the Existing Defaults and for other valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
agrees to pay to Lender a Forbearance/Waiver Fee calculated as follows, and due
on or before the earlier of the following (the “Deferral Date”): (i) the
termination of the Forbearance Period, (ii) the cure of the Deficiency, or
(iii) the refinance of the Revolving Note by another lender:
          (a) Forbearance/Waiver Fee under the First Forbearance Agreement in
the amount of $220,000.00; plus
          (b) Forbearance/Waiver Fee due because of the failure to pay the
additional interest and the original Forbearance/Waiver Fee under the First
Forbearance Agreement in the amount of $333,666.67; plus
          (c) Forbearance/Waiver Fee for December 2007 in the amount of
$223,666.67; plus
          (d) Forbearance/Waiver Fee for each month from January 2008 through
May 2008, inclusive, calculated as one percent (1.0%) of the average daily
outstanding principal balance on the Revolving Note for the month as of the last
day of each of those months (or as of the Deferral Date if such occurs during
any month).

 



--------------------------------------------------------------------------------



 



The Forbearance/Waiver Fees and all other fees are non-refundable and earned by
Lender upon execution of this Agreement.
     18. Conditions Precedent. The obligation of Lender to enter into this
Agreement and to forbear with respect to the Existing Defaults is subject to
Borrower’s satisfaction, in Lender’s sole discretion, of the following
conditions precedent:
          (a) Except for the Deficiency and the Existing Defaults, all
representations and warranties set forth in Section 6 of the Loan Agreement must
be true as of the date of this Agreement, except for Subsection (d) of Section 6
which is qualified by the lawsuits set forth in Schedule A attached.
          (b) the negotiation, execution, and delivery of Loan Documents in
Proper Form, including, but not limited to, the following:

  (i)   this Agreement;     (ii)   the Security Agreement; and     (iii)  
Borrower and Guarantors Resolutions.

          (c) there shall not have occurred a material adverse change in the
business, assets, liabilities (actual and contingent), operations, or financial
condition of Borrower or in the facts and information regarding such entities as
represented to date.
     19. Default and Remedies.
          (a) As used in this Agreement, “Default” means (i) any breach by
Borrower or Guarantors of their obligations under this Agreement, (ii) any
misrepresentation by Borrower or Guarantors of the representations or warranties
set forth in this Agreement, or (iii) any further Event of Default under the
Loan Agreement, other than additional defaults under the provisions covered by
the Existing Defaults, excluding the Excluded Defaults.
          (b) Upon a Default, Lender may terminate the Forbearance Period and
exercise any and all rights and remedies available to it, including, without
limitation, those under the Loan Agreement, the Revolving Note, the Security
Documents, the Guaranties, the Loan Documents, this Agreement, and any other
instrument or agreement relating hereto, or any one or more of them. All rights
and remedies of Lender shall be cumulative and concurrent and, after a Default,
may be pursued separately, successively, or together as often as occasion
therefore shall arise, at the sole discretion of the Lender.

 



--------------------------------------------------------------------------------



 



     20. Other Representations. Borrower and Guarantors hereby represent to
Lender as follows:
          (a) The execution, delivery, and performance of this Agreement by
Borrower and Guarantors have been duly authorized by Borrower’s and Guarantors’
respective boards of directors and this Agreement constitutes their legal,
valid, and binding obligations, enforceable in accordance with their respective
terms; and
          (b) Except as set forth on Schedule A hereto, there are no actions,
suits, or proceedings pending or threatened against or affecting Borrower,
Guarantors, or the Properties, before any court or governmental department,
commission, or board, which, if determined adversely, would have a material
adverse effect on any of the Properties or the operations or financial condition
of any of Borrower or Guarantors.
     21. Confirmations.
          (a) Borrower and Guarantors agree that the following amounts are due
and outstanding with respect to the Revolving Note as of March 12, 2008:

         
Principal
  $ 10,903,468.29  
Interest
  $ 21,655.50  
 
     
 
       
Total
  $ 10,925,123.79  

Borrower and Guarantors agree that there is no set off or defense to payment of
the Revolving Note or the Hedge Liabilities.
          (b) As security for the Notes, Borrower and Guarantors previously
executed the Security Documents. Borrower and Guarantors ratify and confirm the
Security Documents, acknowledge that they are valid, subsisting, and binding,
and agree that the Security Documents secure payment of the Notes (including the
Revolving Note) and the Loans (including the Revolving Loan).
          (c) In connection with the Revolving Note, Guarantors executed the
Guaranties. Guarantors ratify and confirm the Guaranties, acknowledge that the
Guaranties are valid, subsisting, and binding upon Guarantors, and agree that
the Guaranties guarantee payment of the Revolving Note. Guarantors agree that
there is no defense to payment under the Guaranties.
          (d) Borrower and Guarantors hereby represent to Lender that all
representations and warranties set forth in Section 6 of the Loan Agreement are
true and correct

 



--------------------------------------------------------------------------------



 



as of the date of execution of this Agreement, except for Subsection (d) of
Section 6 which is qualified by the lawsuits set forth in Schedule A attached;
and that, except for the Existing Defaults, Borrower and Guarantors are in
compliance as of the date of execution of this Agreement with all covenants set
forth in Section 7 of the Loan Agreement, all financial covenants set forth in
Section 8 of the Loan Agreement, and all reporting requirements set forth in
Section 9 of the Loan Agreement.
     22. Validity and Defaults. The Loan Agreement remains in full force and
effect. Borrower and Guarantors acknowledge that the Loan Agreement, the
Revolving Note, the Security Documents, the Guaranties, and the other Loan
Documents are valid, subsisting, and binding upon Borrower and Guarantors; no
uncured breaches or defaults exist under the Loan Agreement, except for the
Existing Defaults; and no other event has occurred or circumstance exists which,
with the passing of time or giving of notice, will constitute a default or
breach under the Loan Agreement. Borrower and Guarantors ratify the Loan
Agreement.
     23. Release. For valuable consideration, the receipt and sufficiency of
which are acknowledged, Borrower and Guarantors hereby RELEASE AND FOREVER
DISCHARGE Lender and its officers, directors, employees, agents,
representatives, attorneys, subsidiaries, and affiliates (collectively “Released
Parties”), from any and all claims, counterclaims, demands, damages, debts,
suits, obligations, liabilities, offsets, rights, actions, and causes of action
of any nature whatsoever (collectively “Claims”), caused by, because of, as a
result of, arising from, or related in any way to the Loan Agreement, the
Revolving Note, the Security Documents, the Loan Documents, this Agreement, any
other transaction between Lender and Borrower, or any act, omission,
communication, transaction, occurrence, representation, promise, breach, fraud,
violation of any statute or law, or any other matter whatsoever or thing done,
omitted, or suffered by any of the Released Parties, whether those Claims are
now or hereafter accrued or possessed, whether known or unknown, direct or
indirect, liquidated or unliquidated, absolute or contingent, foreseen or
unforeseen, at law or in equity, and now or hereafter asserted, including,
without limitation, claims for contribution or indemnity, claims of control,
fraud, duress, mistake, tortuous interference, usury, negligence, or violations
of the Texas Consumer Protection and Deceptive Trade Practices Act.
     24. Advice from Counsel. Borrower and Guarantors understand that this
Agreement is legally binding and represent to Lender that each has obtained
independent legal counsel from the attorney of their choice regarding the
meaning and legal significance of this Agreement. The parties agree that no
provision of this Agreement shall be interpreted or construed against a party
because that party prepared the provision, it being agreed that all parties have
participated in the drafting of this Agreement and have had legal counsel of
their choice.

 



--------------------------------------------------------------------------------



 



     25. Governing Law and Venue. THIS AGREEMENT, THE LOAN AGREEMENT, THE
REVOLVING NOTE, AND ALL LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND SHALL BE PERFORMED IN DALLAS
COUNTY, TEXAS. BORROWER, GUARANTORS, AND LENDER IRREVOCABLY AGREE THAT VENUE FOR
ANY ACTION OR CLAIM RELATED TO THIS AGREEMENT, THE LOAN AGREEMENT, THE REVOLVING
NOTE, OR ANY LOAN DOCUMENTS SHALL BE IN DALLAS COUNTY, TEXAS.
     26. Savings Clause. Regardless of any provision contained in the Loan
Agreement, the Revolving Note, the Security Documents, the other Loan Documents,
or this Agreement, it is the express intent of the parties that at no time shall
Borrower or Guarantors pay interest in excess of the maximum lawful rate (or any
other interest amount which might in any way be deemed usurious), and Lender
will never be considered to have contracted for or to be entitled to charge,
receive, collect, or apply as interest on the Revolving Note, any amount in
excess of the maximum lawful rate (or any other interest amount which might in
any way be deemed usurious), and, in the event that Lender ever receives,
collects, or applies as interest any such excess, the amount which would be
excessive interest will be applied to the reduction of the principal balance of
the Revolving Note, and, if the principal balance of the Revolving Note is paid
in full, any remaining excess shall forthwith be paid to Borrower. In
determining whether the interest paid or payable exceeds the maximum lawful rate
(or any other interest amount which might in any way be deemed usurious),
Borrower and Lender shall, to the maximum extent permitted under applicable law,
spread the total amount of interest throughout the entire contemplated term of
the Revolving Note so that the interest rate is uniform throughout the term.
     27. Fax Provision. This Agreement and the related Loan Documents may be
executed in counterparts, and Lender is authorized to attach the signature pages
from the counterparts to copies for Lender and Borrower. At Lender’s option,
this Agreement and the related Loan Documents may also be executed by Borrower
and Guarantors in remote locations with signature pages faxed to Lender.
Borrower and Guarantors agree that the faxed signatures are binding upon
Borrower and Guarantors, and Borrower and Guarantors further agree to promptly
deliver the original signatures for this Agreement and the related Loan
Documents by overnight mail or expedited delivery. It will be an Event of
Default if Borrower or Guarantors fail to promptly deliver all required original
signatures.
     28. Captions. Captions are for convenience only and should not be used in
interpreting this Agreement.

 



--------------------------------------------------------------------------------



 



     29. Final Agreement.
          (a) In connection with the Loans, Borrower, Guarantors, and Lender
have executed and delivered this Agreement, the Loan Agreement, and the Loan
Documents (collectively the “Written Loan Agreement”).
          (b) It is the intention of Borrower, Guarantors, and Lender that this
paragraph be incorporated by reference into each of the Loan Documents.
Borrower, Guarantors, and Lender each warrant and represent that their entire
agreement with respect to the Loans is contained within the Written Loan
Agreement, and that no agreements or promises have been made by, or exist by or
among, Borrower, Guarantors, and Lender that are not reflected in the Written
Loan Agreement.
          (c) THE LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.
If the foregoing correctly sets forth your understanding of our agreement,
please sign and return one copy of this letter. Notwithstanding any provision to
the contrary, this Agreement shall only be effective if Borrower and Guarantors
sign and return to Lender by 3 p.m., Houston, Texas time, on Thursday, March 27,
2008.

            Yours very truly,


AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ A. Stephen Kennedy         A. Stephen Kennedy,        Senior
Vice President/
Manager - Energy Group   

 



--------------------------------------------------------------------------------



 



         

Accepted and agreed to
this 27th day of March, 2008:
BORROWER:

          INFINITY ENERGY RESOURCES, INC.    
 
       
By:
  /s/ Stanton E. Ross
 
Stanton E. Ross, Chairman    
 
  and Chief Executive Officer    

          GUARANTORS:    
 
        INFINITY OIL AND GAS OF TEXAS, INC.    
 
       
By:
  /s/ Stanton E. Ross
 
Stanton E. Ross, President    

          INFINITY OIL & GAS OF WYOMING, INC.    
 
       
By:
  /s/ Stanton E. Ross
 
Stanton E. Ross, President    

Exhibits and Schedules:
Schedule A – Lawsuits

 